Citation Nr: 1455966	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  09-29 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as a secondary to exposure to chemicals, radiation and/or herbicides.

2.  Entitlement to service connection for coronary artery disease, to include as secondary to diabetes mellitus, type II.

3.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II. 

4.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to diabetes mellitus, type II.

5.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to diabetes mellitus, type II.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to January 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In March 2013, the Board remanded the issues on appeal for additional development.  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal has been processed through the Veterans Benefits Management System (VBMS) electronic paperless appeals processing system.


FINDINGS OF FACT

1.  The relevant competent evidence is in relative equipoise as to whether there is a relationship between the Veteran's currently diagnosed diabetes mellitus, type II, and his in-service exposure to chemicals and/or radiation.  

2.  The evidence demonstrates that the Veteran's currently diagnosed coronary artery disease is a complication of his diabetes mellitus, type II.

3.  The evidence demonstrates that the Veteran's currently diagnosed hypertension is a complication of his diabetes mellitus, type II.

4.  The evidence demonstrates that the Veteran's currently diagnosed peripheral neuropathy of the bilateral upper extremities is a complication of his diabetes mellitus, type II.

5.  The evidence demonstrates that the Veteran's currently diagnosed peripheral neuropathy of the bilateral lower extremities is a complication of his diabetes mellitus, type II.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria to establish service connection for diabetes mellitus, type II, to include as secondary to exposure to chemicals, radiation and/or herbicides, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

2.  The criteria to establish service connection for coronary artery disease, to include as secondary to diabetes mellitus, type II, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).

3.  The criteria to establish service connection for hypertension, to include as secondary to diabetes mellitus, type II, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).

4.  The criteria to establish service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to diabetes mellitus, type II, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).

5.  The criteria to establish service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to diabetes mellitus, type II, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Given the Board's favorable decision in granting service connection for diabetes mellitus, type II, coronary artery disease, hypertension, and peripheral neuropathy of the bilateral upper and lower extremities, the Board finds that all notification and development actions needed to fairly adjudicate the appeal have been accomplished.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In some cases, service connection may be established by showing evidence of a chronic disease in service, which requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  The provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Pertinent law further provides that a Veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2014).  For purposes of application of this legal presumption, service in the Republic of Vietnam means actual service in-country in Vietnam from January 9, 1962 through May 7, 1975, and includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2014).

Furthermore, VA regulations provide for presumptive service connection for specific diseases associated with exposure to herbicide agents.  Those diseases that are listed at 38 C.F.R. § 3.309(e), including diabetes mellitus, type II, shall be presumptively service-connected if there are circumstances establishing herbicide agent exposure during active military service, even though there is no record of such disease during service.  Generally, the regulation applies where an enumerated disease becomes manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).

A claim for secondary service connection requires medical evidence that connects the asserted secondary disability to the service-connected disability.  Velez v. West, 11 Vet. App. 148, 158 (1998).  In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a link between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. 38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2014); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran contends that he developed diabetes mellitus as a result of his exposure to various chemicals, including polychlorinated biphenyls (PCBs), sarin gas, mustard gas, and nerve gas while training in the use and decontamination of such substances at Fort McClellan in Alabama.  He said he was exposed to smoke grenades, which required the use of gas masks.  Finally, he contends that he was exposed to radioactive chemical waste which was found at Fort McClellan.  See August 2009 VA Form 9, December 2009 VA examination, and January 2013 Appellant's Brief.  

As an initial matter, the Board finds that the evidence demonstrates that the Veteran has a current diagnosis for diabetes mellitus, type II.  The evidence also shows that the Veteran's currently diagnosed coronary artery disease, hypertension, peripheral neuropathy of the bilateral upper extremities, and peripheral neuropathy of the bilateral lower extremities have been found to be complications of his diabetes mellitus, type II.  See December 2009 VA examination.

The evidence does not reflect, and the Veteran does not contend that he was present in the Republic of Vietnam.  Rather, the Veteran contends that his exposure to chemicals and radiation, which caused his diabetes mellitus, type II, occurred while training at Fort McClellan.  The Veteran's military personnel records show that he received training at the U.S. Army Chemical Center and School at Fort McClellan from March 1971 to April 1971.  His Form DD 214 shows that his military occupational specialty was as a Decontamination Specialist.  

Fort McClellan was home to the U.S. Army Military Police School, and the U.S. Army Chemical School, which was the principal chemical and biological training center for the U.S. Department of Defense from 1951 to 1973.  The Fort was the only facility in the country where live chemical agents were used during training. Part of the base was used as a radiological training area for simulated large area radioactive contamination (fallout) from the surface detonation of a small yield nuclear weapon.  The Fort also had facilities for storage and disposal of nuclear, biological, and chemical weapons.  In 1999, the Fort was declared a toxic site and closed.

A September 2008 formal finding memorandum documents that VA researched whether the Veteran had been exposed to herbicides while in-service.  VA found that the Veteran had no exposure to herbicides at Fort McClellan.  

A May 2013 VA memorandum reflects that given the Veteran's presence at Fort McClellan in 1971, where radioactive waste was found, he would have more than likely been exposed to such waste.  VA conceded that the Veteran was exposed to radioactive material.  

In December 2009, the Veteran underwent a VA examination.  The Veteran reported his exposure to multiple chemicals at the U.S. Army Chemical School at Fort McClellan.  He reported using radiation and chemical detection devices and performing decontamination procedures.  Following an objective evaluation and review of the Veteran's claims file and current available literature, the VA examiner found that there was an association between radioactive exposure and diabetes.  However, based on the conclusion that the Veteran was likely not exposed to a high enough dosage of radiation, the VA examiner opined that it was less likely than not that the Veteran's current diabetes mellitus, type II, was caused by or a result of chemicals or radioactive waste.  

In another Board decision based on similar facts to the present case, the Board found sufficient evidence of a nexus between the Veteran's current diabetes mellitus, type II, and his exposure to chemicals while he was stationed at Fort McClellan as a Nuclear Biological and Chemical Defense Specialist.  In that case, the VA examiner opined that it was at least as likely as not that the Veteran's diabetes mellitus, type II, was caused by his exposure to chemicals.  The VA examiner noted that large numbers of drums of pentachlorophenol (PCP) had been stored onsite at the Fort.  According to the VA examiner, dioxins were known contaminants in technical grade PCP.  Dioxins were also known to be associated with the development of diabetes mellitus.  The VA examiner found that the Veteran's exposure to PCP was as likely as not most directly related to his diabetes mellitus.  The VA examiner specifically referred to a January 1998 survey entitled "Final Environmental Baseline Survey Fort McClellan, Alabama," which discussed how the Alabama Department of Environmental Management gave a notice of violation for leaking drums and drums improperly labeled.  In addition, the survey included a long list of other chemicals and compounds identified in the ground water associated with above ground and underground storage units at Fort McClellan.  See Bd. Vet. App. 1231975 (September 17, 2012).

The Board acknowledges the long-standing rule that prior Board decisions are non-precedential, however, VA regulations do permit consideration of other Board decisions based upon similar facts:  

Although the Board strives for consistency in issuing its Board decisions, previously issued Board decisions will be considered binding only with regard to the specific case decided.  Prior decisions in other appeals may be considered in a case to the extent that they reasonably relate to the case, but each case presented to the Board will be decided on the basis of the individual facts of the case in light of applicable procedure and applicable law.  38 C.F.R. § 20.1303 (2014).  

In this case, the Board finds that the evidence shows that the Veteran was trained in 1971 at Fort McClellan, a well-known biological and chemical training center, which stored numerous chemicals, including PCP, and was the site of radioactive waste.  The Board concludes that by virtue of the Veteran's MOS as a Decontamination Specialist, he would have likely been exposed to a variety of substances, including radioactive waste and dioxins, which the medical evidence has found to be linked to the development of diabetes mellitus.  Although the evidence is not conclusive that the Veteran was actually exposed to dioxins or was exposed to high dosages of radioactive waste, the Board finds that the evidence is at least in equipoise on the question of his exposure to such substances.  Therefore, resolving all reasonable doubt in favor of the Veteran, service connection for diabetes mellitus, type II, as secondary to chemical or radioactive waste exposure is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102.  

Finally, as the evidence shows that the Veteran's coronary artery disease, hypertension, and peripheral neuropathy of the bilateral upper and lower extremities are complications of his diabetes mellitus, type II, the Veteran is also entitled to service connection for these disabilities as secondary to diabetes mellitus, type II.  


ORDER

Entitlement to service connection for diabetes mellitus, type II, to include as secondary to exposure to chemicals, radiation, and/or herbicides, is granted.

Entitlement to service connection for coronary artery disease, to include as secondary to diabetes mellitus, type II, is granted.

Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II, is granted.

Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to diabetes mellitus, type II, is granted.

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to diabetes mellitus, type II, is granted.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


